Citation Nr: 1821762	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO. 12-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1963 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Louis, Missouri Regional Office (RO).

In May 2014, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record. 

In January 2015, the Board denied the Veteran's claim of service connection for diabetes mellitus type II (DM). The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans' Claims (Court). In March 2016, the Court vacated the January 2015 Board decision and remanded the Veteran's appeal to the Board. 

In November 2016, the Board remanded the Veteran's claim to the RO. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). A supplemental statement of the case (SSOC) was issued in December 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 


FINDING OF FACT 

With resolution of the doubt in his favor, the Veteran was exposed to herbicides while on active military duty which led to diabetes mellitus type II. 
CONCLUSION OF LAW

The criteria to establish entitlement to service connection for diabetes mellitus type II have been approximated. 38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a current disability arising from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam. Diabetes mellitus is one of the disorders enumerated as presumptively linked to herbicide exposure. 38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307 , 3.309(e), 3.313. 

Although the Veteran did not serve in Vietnam, he relies on these presumptive provisions to argue that his service in Okinawa, Japan as a heavy truck driver exposed him to herbicides. He asserts that while performing his military duties on Okinawa, the contents of damaged drums with an orange stripe label leaked onto his hands and clothes. He claims that after the drums were delivered, he washed truck beds that contained the leaked contents and that he also mixed an herbicide agent with diesel fuel to spray vegetation around motor pool fences and buildings. During his May 2014 hearing, he testified in substance that while observing personnel spraying a substance to clear vegetation around a fence line, he did not know the identity of the substance.

However, the Veteran submitted several internet articles in support of his contention that he was exposed to Agent Orange. The Board has examined these submissions and the primary information and various cross-references contained in them. Although the AOJ and the Board have conducted extensive research into the question of Veteran's claimed exposure, information was developed which places the evidence in approximate balance as to this question. 

This matter has been remanded twice and has been advanced on the Board's docket due to good cause. As the evidence is in approximate balance, the Board will afford the Veteran the benefit of the doubt and grant the claim. The present decision is based on the record in this appeal, including the parties' submissions before the Court and the Court' memorandum decision and carries no precedential weight as to any other pending cases. 38 C.F.R. § 20.1303.

 

ORDER

Service connection for diabetes mellitus type II is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


